Notice Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This office action is in response to the amendment filed 1/25/2021 in which Claims 1, 2, 4-12, 14-20 are pending and Claims 3, 13 cancelled.
Response to Arguments
2.	Applicant's arguments filed 1/25/2021 have been fully considered but they are not persuasive. Applicant argues that Lee and Kim fail to disclose wherein at least a portion of the driving voltage supply line and the common voltage supply line extend in parallel in the first direction with the second portion therebetween. Examiner disagrees and points to the combined teachings of Lee and Kim regarding the opposite electrode where Kim teaches a first voltage supply line 235 having an inclined side in the peripheral area of the display panel in a first direction. Figure 1 illustrates the voltage supply line 235 disposed in the peripheral area PA1 where the flexible PCB 400 is located; first electrode E1 [opposite electrode] is extended from a first end portion of the first voltage line 235 to a portion adjacent to the input pad 211 to receive the common voltage VCOM through the first voltage line 235 (see ¶ 0041, 0043, 0048, 0080; Figs. 1 & 2). Kim does not expressly disclose a driving voltage supply line having a bent portion. Lee teaches bent power line (ELVDD) 500 [driving voltage supply line] having a stepped shape, e.g. in a peripheral area (Lee, ¶ 0035; Fig. 1). Further, Lee’s teaching in the illustration below where the cathode electrode 650 overlaps the cathode power line (ELVSS) 600 in the first portion, the cathode power line (ELVSS) 600 and .


    PNG
    media_image1.png
    782
    696
    media_image1.png
    Greyscale

	Examiner suggests that the Applicant amend the language further to include, from paragraphs 00103 and 00105 of Applicant’s disclosure, the opposite electrode may include a first side extending in the first direction and a second side extending in the second direction; the second side of the opposite electrode continuously contacts the common voltage supply line and only the first of the opposite electrode contacts the stepped shape of the common voltage supply line.
Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
6.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

s 1, 2, 4-7, 9-12, 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication 2008/0252203 to Lee in view of U.S. Patent Publication 2010/0123846 to Kim et al (“Kim”).
As to Claim 1, Lee teaches a display apparatus comprising: a substrate comprising a display area where a plurality of pixels are arranged to display an image (organic light emitting diode display comprises a substrate having a pixel area, see Abstract, ¶ 0009; Fig. 1: 100), and a non-display area around the display area (organic light emitting diode display comprises a substrate having a non-pixel area, see Abstract, ¶ 0009; Fig. 1); 
an opposite electrode commonly provided to the plurality of pixels (cathode electrode formed on the substrate; cathode power line coupled to the cathode electrode and configured to supply a cathode voltage to the pixels, see ¶ 0014, 0032); 
a driving voltage supply line extending in a first direction to correspond to one of sides of the display area in the non-display area, and configured to supply a driving voltage to the plurality of pixels (each pixel P comprises a driving circuit comprising an OLED element; driving circuit is coupled to power line (ELVDD) 500 [driving voltage supply line] to generate a driving current sufficient to cause the OLED to emit light, see ¶ 0031); and 
a common voltage supply line comprising configured to supply a common voltage by being connected to the opposite electrode (cathode electrode 650 is coupled to the cathode power line (ELVSS) 600, which is in turn coupled to a , and 
the opposite electrode overlaps at least parts of the display area, the driving voltage supply line, and the common voltage supply line (cathode electrode 650 formed on the display region 100 and the power line (ELVDD) 500 [driving voltage supply line] and is coupled to the entire length of the cathode power line (ELVSS) 600, see ¶ 0035; Fig. 1); 
Lee does not expressly disclose a common voltage supply line comprising a bent portion that is bent to correspond to one corner of the driving voltage supply line in the non-display area, wherein an inner side of the bent portion has a stepped shape or has an inclined side with respect to the first direction, the opposite electrode has a first side extending in the first direction through the stepped shape or the inclined side; the first side of the opposite electrode comprises a first portion overlapped the common voltage supply line and a second portion disposed between the driving voltage supply line and the common voltage supply line extending in the first direction in a plan view, wherein at least a portion of the driving voltage supply line and the common voltage supply line extend in parallel in the first direction with the second portion therebetween.
Kim teaches a common voltage supply line comprising a bent portion wherein an inner side of the bent portion has a stepped shape or has an inclined side with respect to the first direction (Figures 1 and 5 illustrate a first voltage supply line 235 having an inclined side in the peripheral area of the display panel , the opposite electrode has one side extending in the first direction through the stepped shape or the inclined side (first electrode E1 [opposite electrode] is extended from a first end portion of the first voltage line 235 to a portion adjacent to the input pad 211 to receive the common voltage VCOM through the first voltage line 235, see ¶ 0080).
Although Kim does not explicitly disclose the common voltage supply line is bent to correspond to one corner of the driving voltage supply line in the non-display area; a driving voltage supply line has a stepped shape or an inclined side corresponding to the stepped shape or inclined side of the common voltage supply line. However, Kim teaches a first voltage supply line 235 having an inclined side in the peripheral area of the display panel in a first direction. Figure 1 illustrates the voltage supply line 235 disposed in the peripheral area PA1 where the flexible PCB 400 is located; first electrode E1 [opposite electrode] is extended from a first end portion of the first voltage line 235 to a portion adjacent to the input pad 211 to receive the common voltage VCOM through the first voltage line 235 (see ¶ 0041, 0043, 0048, 0080; Figs. 1 & 2). Therefore, combining Kim’s inclined first voltage supply line 235 with Lee’s bent power line (ELVDD) 500 [driving voltage supply line] having a stepped shape (Lee, ¶ 0035; Fig. 1) where Kim arranges the voltage line 235 along a first direction as illustrated in Figure 1. Further, when considering the combined teaching of Lee and Kim to address the first side of the opposite electrode, Lee’s teaching in the illustration above where the cathode electrode 650 overlaps the cathode power line (ELVSS) 600 in the first portion, the cathode power line (ELVSS) 600 and comprises a first portion overlapped the common voltage supply line and a second portion disposed between the driving voltage supply line and the common voltage supply line extending in the first direction in a plan view, wherein at least a portion of the driving voltage supply line and the common voltage supply line extend in parallel in the first direction with the second portion therebetween.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Lee with Kim to teach a common voltage supply line comprising a bent portion that is bent to correspond to one corner of the driving voltage supply line in the non-display area, wherein an inner side of the bent portion has a stepped shape or has an inclined side with respect to the first direction, the opposite electrode has a first side extending in the first direction through the stepped shape or the inclined side; the first side of the opposite electrode comprises a first portion overlapped the common voltage supply line and a second portion disposed between the driving voltage supply line and the common voltage supply line extending in the first direction in a plan view, wherein at least a portion of the driving voltage supply line and the common 
As to Claim 2, depending from Claim 1, Lee teaches wherein an end portion of the driving voltage supply line has a stepped shape or an inclined side to correspond to a shape of the bent portion (Figure 1 illustrates the power line (ELVDD) 500 and the cathode power line (ELVSS) 600 have a similar shape that bend at each line’s end portion, see Figure 1).
As to Claim 4, depending from Claim 1, Lee teaches wherein the common voltage supply line surrounds at least a portion of the display area (Figure 1 illustrates the cathode power line (ELVSS) 600 is formed under the display area, see Figure 1), and the opposite electrode overlaps at least a part of the common voltage supply line at the portion of the display area (the cathode power line (ELVSS) 600 is coupled to a cathode electrode 650 (FIG. 3) formed on the display region 100 and the power line (ELVDD) 500, see ¶ 0035; Fig. 1). 
As to Claim 5, depending from Claim 1, Lee teaches a data distribution circuit unit between the display area and the driving voltage supply line (driving circuit 300 [data distribution circuit] is formed between the display area and the power line (ELVDD) 500, see ¶ 0029; Fig. 1), and comprising at least one thin-film transistor (TFT) to distribute a data signal supplied to the plurality of pixels (data driver 300 coupled to the display region 100 by a plurality of wires or lines; pixels P receive data signals from the data driver 300 through a data lines D; ; and 
a connection conductive layer overlapping the data distribution circuit unit with an insulating layer in between, and electrically connecting the driving voltage supply line and the display area (pixels P receive data signals from the data driver 300 through a data lines D, see ¶ 0029-0031; plurality of data lines 310 are formed on the buffer layer 20. The gate insulating layer 30 is formed on the data lines 310 and the buffer layer 20, see ¶ 0041-0042; Figure 3 illustrates that the conductive layer 700 overlaps the gate insulating layer 30 where the data lines are disposed, see Fig. 2).
 As to Claim 6, depending from Claim 5, Lee teaches wherein the display area comprises a thin film transistor (TFT) comprising a semiconductor layer (TFT T comprises an active layer 21 [semiconductor layer], see ¶ 0044; Fig. 3), a gate electrode (gate electrode 31, see ¶ 0044; Fig. 3), a source electrode (source electrode 22, see ¶ 0044; Fig. 3), and a drain electrode (drain electrode 23, see ¶ 0044; Fig. 3), and a pixel electrode connected to the TFT (anode electrode 51 coupled to the drain electrode 23 of the TFT T through a via hole 501, see ¶ 0047; Fig. 3), and the connection conductive layer is formed of a same material as the pixel electrode (conductive layer 700 comprises the same material as the anode electrode 51, see ¶ 0043). 
As to Claim 7, depending from Claim 1, Lee teaches a terminal unit configured to apply an electric signal to the display area in the non-display area , wherein the driving voltage supply line further comprises a driving connector extending in a second direction crossing the first direction, wherein the driving connector is connected to the terminal unit (driving circuit comprising an OLED element, a data line D, scan lines S, and a light emission control line E and is coupled to the power line (ELVDD) to generate a driving current sufficient to cause the OLED element to emit light, see ¶ 0031).
As to Claim 9, depending from Claim 1, Lee teaches wherein the display area comprises a thin film transistor (TFT) comprising a semiconductor layer(TFT T comprises an active layer 21 [semiconductor layer], see ¶ 0044; Fig. 3), a gate electrode (gate electrode 31, see ¶ 0044; Fig. 3), a source electrode (source electrode 22, see ¶ 0044; Fig. 3), a drain electrode (drain electrode 23, see ¶ 0044; Fig. 3), and the driving voltage supply line and the common voltage supply line comprise a same material as the source electrode (cathode power line (ELVSS) 600 and the power line (ELVDD) 500 are formed on the gate insulating layer 30; interlayer insulating layer 41 formed on the gate insulating layer 30 exposing the source and drain regions electrically coupled to the source electrode 22, see ¶ 0046; Fig. 3). 
As to Claim 10, depending from Claim 9, Lee teaches wherein the display area further comprises: a first planarization layer covering the TFT (overcoating layer 50 [first planarization layer] planarizes the surface of the passivation layer 40, see ¶ 0042); a conductive layer over the first planarization layer (conductive layer 700 is formed on the over-coating layer 50, see ¶ 0042); and a second planarization layer covering the conductive layer (protecting layer 72 [second planarization layer] is formed on the conductive layer 700 to cover the conductive layer 700, see ¶ 0042; Fig. 3), wherein each of the driving voltage supply line and the common voltage supply line comprises a first layer and a second layer that are stacked on each other (cathode power line (ELVSS) 600 is insulated from the power line (ELVDD) 500 by the passivation layer 40, see ¶ 0042), wherein the first layer is formed of a same material as the source electrode and the second layer is formed of a same material as the conductive layer (first contact holes 301 and 302 and second contact holes 411 and 412 are formed through the gate insulating layer 30 and the interlayer insulating layer 41 [first layer], respectively, thereby exposing the source region 211 electrically coupled to source electrode 22, see ¶ 0046; overcoating layer 50 is formed on the inter-layer insulating layer 41, see ¶ 0047; the conductive layer 700 comprises the same material as the anode electrode 51, see ¶ 0043; The anode electrode 51 [second layer] is electrically coupled to the drain electrode 23 of the TFT T through a via hole 501 formed in the over-coating layer 50, see ¶ 0047). 
As to Claim 11, Lee teaches a display apparatus comprising: a substrate comprising a display area where a plurality of pixels are arranged to display an image (organic light emitting diode display comprises a substrate having a pixel area, see Abstract, ¶ 0009; Fig. 1: 100), and a non-display area around the display area (organic light emitting diode display comprises a substrate having a non-pixel area, see Abstract, ¶ 0009; Fig. 1); 
an opposite electrode commonly provided to the plurality of pixels; a driving voltage supply line extending in a first direction to correspond to any one side of the display area in the non-display area, and configured to supply a driving voltage to the plurality of pixels (each pixel P comprises a driving circuit comprising an OLED element; driving circuit is coupled to power line (ELVDD) 500 [driving voltage supply line] to generate a driving current sufficient to cause the OLED to emit light, see ¶ 0031); and
a common voltage supply line connected to the opposite electrode to supply a common voltage (cathode electrode 650 is coupled to the cathode power line (ELVSS) 600, which is in turn coupled to a cathode power source, which may be a ground voltage or a negative voltage, see ¶ 0035; Fig. 1). 
Lee does not expressly disclose wherein a partial region of the common voltage supply line has a stepped shape or an inclined side with respect to a first direction, and a first side of the opposite electrode extends in the first direction through the stepped shape or the inclined side and the driving voltage supply line has a stepped shape or an inclined side corresponding to the stepped shape or inclined side of the common voltage supply line, and the first side of the opposite electrode comprises a first portion overlapped the common voltage supply line and a second portion disposed between the driving voltage supply line and the common voltage supply line extending in the first direction in a plan view, wherein at least a portion of the driving voltage supply line and the common voltage supply line extend in parallel in the first direction with the second portion therebetween. 
comprises a first portion overlapped the common voltage supply line and a second portion disposed between the driving voltage supply line and the common voltage supply line , wherein at least a portion of the driving voltage supply line and the common voltage supply line extend in parallel in the first direction with the second portion therebetween. 
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Lee with Kim to teach wherein a partial region of the common voltage supply line has a stepped shape or an inclined side with respect to a first direction, and a first side of the opposite electrode extends in the first direction through the stepped shape or the inclined side and the driving voltage supply line has a stepped shape or an inclined side corresponding to the stepped shape or inclined side of the common voltage supply line, and the first side of the opposite electrode comprises a first portion overlapped the common voltage supply line and a second portion disposed between the driving voltage supply line and the common voltage supply line extending in the first direction in a plan view, wherein at least a portion of the driving voltage supply line and the common voltage supply line extend in parallel in the first direction with the second portion therebetween. The suggestion/motivation would have been in order to provide a common voltage to an electrode extended from a first end portion of a first voltage line (see ¶ 0080).
As to Claim 12, depending from Claim 11, Lee teaches wherein the partial region of the common voltage supply line having the shaped shape or the inclined side faces the driving voltage supply line, and the driving voltage supply line has a stepped shape or an inclined side correspondingly to a shape of the common voltage supply line (Figure 1 illustrates the power line (ELVDD) 500 and 
As to Claim 14, depending from Claim 1, Lee teaches a data distribution circuit unit between the display area and the driving voltage supply line (driving circuit 300 [data distribution circuit] is formed between the display area and the cathode power line (ELVSS) 600, see ¶ 0029; Fig. 1) , and comprising at least one thin-film transistor (TFT) configured to distribute a data signal supplied to the plurality of pixels (data driver 300 coupled to the display region 100 by a plurality of wires or lines; pixels P receive data signals from the data driver 300 through a data lines D; plurality of data lines 310 are formed on the buffer layer 20; buffer layer 20 formed on the substrate 10 and a thin film transistor T formed on the buffer layer 20, see ¶ 0029-0031, 0041, 0044; Fig. 1); and 
a connection conductive layer overlapping the data distribution circuit unit with an insulating layer in between, and electrically connecting the driving voltage supply line and the display area (pixels P receive data signals from the data driver 300 through a data lines D, see ¶ 0029-0031; plurality of data lines 310 are formed on the buffer layer 20. The gate insulating layer 30 is formed on the data lines 310 and the buffer layer 20, see ¶ 0041-0042; Figure 3 illustrates that the conductive layer 700 overlaps the gate insulating layer 30 where the data lines are disposed, see Fig. 2).
As to Claim 15, depending from Claim 14, Lee teaches wherein the display area comprises a thin film transistor (TFT) comprising a semiconductor layer (TFT T comprises an active layer 21 [semiconductor layer], see ¶ 0044; Fig. , a gate electrode (gate electrode 31, see ¶ 0044; Fig. 3), a source electrode (source electrode 22, see ¶ 0044; Fig. 3), and a drain electrode (drain electrode 23, see ¶ 0044; Fig. 3), and a pixel electrode connected to the TFT (anode electrode 51 [pixel electrode] coupled to the drain electrode 23 of the TFT T through a via hole 501, see ¶ 0047; Fig. 3), and the connection conductive layer is formed of a same material as the pixel electrode (conductive layer 700 comprises the same material as the anode electrode 51, see ¶ 0043). 
As to Claim 16, depending from Claim 14, Lee teaches wherein the display area further comprises: a first planarization layer covering the TFT (overcoating layer 50 [first planarization layer] planarizes the surface of the passivation layer 40, see ¶ 0042); a conductive layer provided over the first planarization layer (conductive layer 700 is formed on the over-coating layer 50, see ¶ 0042); and a second planarization layer covering the conductive layer (protecting layer 72 [second planarization layer] is formed on the conductive layer 700 to cover the conductive layer 700, see ¶ 0042; Fig. 3), and the connection conductive layer is formed of a same material as the conductive layer (conductive layer 700 comprises the same material as the anode electrode 51, see ¶ 0043).
As to Claim 17, depending from Claim 14, Lee teaches a terminal unit configured to apply an electric signal to the display area in the non-display area (scan line provides selection to the pixel circuits from the scan driver 200 [terminal unit], see ¶ 0030; Fig. 1), wherein the data distribution circuit unit is connected to the terminal unit (The scan driver 200 [terminal unit], the data driver ). 
As to Claim 18, depending from Claim 11, Lee teaches wherein the common voltage supply line surrounds at least a portion of the display area (Figure 1 illustrates the cathode power line (ELVSS) 600 is formed under the display area, see Figure 1), the opposite electrode has a rectangular shape having a first side extending in the first direction and a second side extending in a second direction crossing the first direction (Figure 1 illustrates a cathode electrode 650 formed around the display area extending in first and second directions, see Fig. 1), and the second side of the opposite electrode overlaps the common voltage supply line (Figure 1 illustrates the cathode electrode 650 overlaps the power line (ELVDD) 500, see Fig. 1). 
As to Claim 19, depending from Claim 11, Lee teaches wherein the display area comprises a thin film transistor (TFT) comprising a semiconductor layer (TFT T comprises an active layer 21 [semiconductor layer], see ¶ 0044; Fig. 3), a gate electrode (gate electrode 31, see ¶ 0044; Fig. 3), a source electrode (source electrode 22, see ¶ 0044; Fig. 3), a drain electrode (drain electrode 23, , and the driving voltage supply line and the common voltage supply line comprise a same material as the source electrode (cathode power line (ELVSS) 600 and the power line (ELVDD) 500 are formed on the gate insulating layer 30; interlayer insulating layer 41 formed on the gate insulating layer 30 exposing the source and drain regions electrically coupled to the source electrode 22, see ¶ 0046; Fig. 3). 
As to Claim 20, depending from Claim 19, Lee teaches wherein the display area further comprises: a first planarization layer covering the TFT (overcoating layer 50 [first planarization layer] planarizes the surface of the passivation layer 40, see ¶ 0042); a conductive layer over the first planarization layer (conductive layer 700 is formed on the over-coating layer 50, see ¶ 0042); and a second planarization layer covering the conductive layer (protecting layer 72 [second planarization layer] is formed on the conductive layer 700 to cover the conductive layer 700, see ¶ 0042; Fig. 3), wherein each of the driving voltage supply line and the common voltage supply line comprises a first layer and a second layer that are stacked on each other (cathode power line (ELVSS) 600 is insulated from the power line (ELVDD) 500 by the passivation layer 40, see ¶ 0042), wherein the first layer is formed of a same material as the source electrode and the second layer is formed of a same material as the conductive layer (first contact holes 301 and 302 and second contact holes 411 and 412 are formed through the gate insulating layer 30 and the interlayer insulating layer 41 [first layer], respectively, thereby exposing the source region 211 electrically coupled to source electrode 22, see ¶ 0046; overcoating layer 50 is formed on . 
8.	Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication 2008/0252203 to Lee in view of U.S. Patent Publication 2010/0123846 to Kim et al (“Kim”) in further view of U.S. Patent Publication 2009/0268145 to Anjo et al (“Anjo”).
As to Claim 8, depending from Claim 1, Lee and Kim fail to teach a sealing member surrounding the display area, wherein the sealing member is spaced apart from the opposite electrode. Anjo teaches a sealing member surrounding the display area (sealant 20 formed to a frame portion, see ¶ 0040; Fig. 1), wherein the sealing member is spaced apart from the opposite electrode (upper insulative film 109 is present between the shield electrode 107 and the sealant 20, see ¶ 0070, 0073; Fig. 4).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Lee and Kim with Anjo to teach a sealing member surrounding the display area, wherein the sealing member is spaced apart from the opposite electrode. The suggestion/motivation would have been in order to ensure reliability of the sealing portion is not deteriorated (see ¶ 0073).
Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EBONI N GILES whose telephone number is (571)270-7453.  The examiner can normally be reached on Monday-Friday 9 am - 6 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on 5712727603.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/EBONI N GILES/Examiner, Art Unit 2694 


/PATRICK N EDOUARD/Supervisory Patent Examiner, Art Unit 2694